          Case 20-02165-CMB         DocPROCEEDING
                                        33 Filed 04/28/21
                                                     MEMOEntered 04/28/21 15:57:59         Desc Main
                                           Document     Page 1 of 1
Date: 04/28/2021 02:30 pm

In re: Enterprise Bank v. The Ingros Family, LLC et al

                                                             Bankruptcy No. 20-02165-CMB
                                                             Chapter: 11

                                                             Adversary No. 20-2165 CMB
                                                             Doc. No. 1


  Enterprise Bank, Plaintiff v. The Ingros Family,
  LLC, Defendant

Appearances: Ryan Cooney, Lauren P. McKenna, Thomas E. Reilly


Nature of Proceeding: #1 Status Conference on Notice of Removal

Additional Pleadings: #32 Status Report As Of 04/19/2021

Judge's Notes:
  -Parties are still trying to work together to resolve outstanding issues.
  OUTCOME: Continued to 6/10 at 2:30 pm.
  -Attorney Cooney to file status report on or before 6/1.


                                                             Carlota M. Böhm
                                                             Chief Bankruptcy Judge

            FILED
            4/28/21 3:54 pm
            CLERK
            U.S. BANKRUPTCY
            COURT - WDPA
